Citation Nr: 1801299	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, which included service in the Republic of Vietnam. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the RO previously denied claims of service connection for a heart disorder in July 2008. However, effective on August 31, 2010, VA amended 38 C.F.R. § 3.309 (e) to add ischemic heart disease (IHD) to the list of diseases associated with exposure to certain herbicide agents. Therefore, the RO conducted a review of the Veteran's previously denied heart disease claim pursuant to the litigation provisions in the case Nehmer v. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989). As such, the RO sent additional notice to the Veteran and readjudicated the claim in the March 2011 rating decision.

In a July 2015 decision, the Board reopened a claim of entitlement to service connection for a heart disorder and remanded the claim for further development. A March 2016 decision also remanded the claim for further development. The case has since been returned to the Board for appellate review. 


FINDING OF FACT

The Veteran's heart disease, diagnosed primarily as valvular heart disease, was first manifested many years after the Veteran's separation from service, and the preponderance of the evidence is against a finding that is in any way related thereto, including herbicide exposure.






CONCLUSION OF LAW

The criteria for service connection for a heart disorder, diagnosed primarily as valvular heart disease, to include as due to herbicide exposure, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to address his claim for entitlement to service connection for his heart condition. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017). Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that there has been substantial compliance with its March 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).  

II. Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110. Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For certain disabilities, such as heart disease, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty. 38 U.S.C. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

In addition, service connection may be presumed when the Secretary of the VA determines that they are the result of in-service exposure to herbicides, such as Agent Orange. 38 U.S.C. § 1116; 38 C.F.R. § 3.309 (e). Those disabilities include, but are not limited to, IHD (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina), provided that they are manifested to a degree of at least 10 percent during the regulatory period following the last exposure. 38 U.S.C. § 1116 ; 38 C.F.R. § 3.307 (a)(6). The term IHD does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of IHD. 38 C.F.R. § 3.309 (e), Note 2. 

A presumption of service connection for a particular disability based on exposure to Agent Orange does not attach, unless specifically so determined by the Secretary of the VA. See, e.g., 77 Fed. Reg. 47,924-47,925 (August 10, 2012). However, the law does not preclude a veteran from establishing service connection with proof of direct causation. See Brock v. Brown, 10 Vet. App. 155 (1997). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran seeks service connection for a heart disorder, which he claims is a result of exposure to Agent Orange during service in the Republic of Vietnam. In considering the evidence of record under the laws and regulation as set forth above, the Board concludes that the preponderance of the evidence is against that claim. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a heart disorder. In fact, a June 1969 separation found his heart to be normal. The evidence also shows that the Veteran was not diagnosed with a heart disorder within a year thereafter. See e.g., September VA examination (noted date of diagnosis of valvular heart disease in 2007).

The Board acknowledges the Veteran's contention that his current heart disorder is related to herbicide exposure in service. The Veteran's service records show that he served in the Republic of Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to herbicide agents. However, he has not been diagnosed with IHD. Indeed, the post-service medical records do not document such a diagnosis, and the June 2008, December 2010, February 2011, May 2014, August 2015, and September 2016 VA examiners specifically found that he did not have IHD or coronary artery disease. Although he does have a current diagnosis of valvular heart disease, that disorder is not listed among the enumerated diseases for which presumptive service connection is available. 38 C.F.R. § 3.309(e). Thus, service connection cannot be granted on a presumptive basis.

The Board also finds that the Veteran's current valvular heart disease is not related to his service, including herbicide exposure. 38 C.F.R. § 3.303  (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007). In this regard, the August 2015 VA examiner stated that there was no medical evidence linking the Veteran's heart condition to an incident of service, including exposure to Agent Orange in service. However, she did not provide rationale for her opinion.

Additionally, the September 2016 VA examiner opined that the Veteran did not have a heart disorder that was at least as likely as not incurred in or caused by service. She based her opinion on the fact that the Veteran's service treatment records did not document any heart examination abnormalities, diagnoses, or disorders. The examiner reported that the claimant also had no record of abnormalities or diagnoses within two years of release from active duty. The examiner also reported that there was no objective evidence of a heart condition that had its onset in service and no objective evidence of IHD that would be due to Agent Orange. 

The examiner further identified heart disorders that the Veteran had been diagnosed with during the appeal period (including aortic insufficiency, mitral stenosis, premature atrial contractions (PACs), sinus arrhythmia, sinus bradycardia, and premature ventricular contractions (PVCs)) and determined that none of the conditions were IHD. She also reported that none of the conditions had onset in service or within two years thereafter. The examiner further stated that there was no documented objective evidence of acute, subacute, or old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) or coronary bypass surgery, or stable, unstable or Prinzmetal's angina. 

The Board acknowledges the Veteran's own statements that his current heart disorder is due to his herbicide exposure in service. He is competent in this case to report his experience and symptoms since service, and as stated above, his herbicide exposure is presumed. However, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his valvular heart disease. Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his valvular heart disease, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship, particularly in light of the other risk factors that have been identified by the 2016 VA examiner. 

Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the VA medical opinions to be more probative, as they are based on a review of the record, an examination, and the examiners' own medical expertise, training, and knowledge. The 2016 VA examiner, in particular, supported her conclusions with a rationale that considered medical literature and other factors.

Based on the foregoing the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder. The evidence does not show that the disorder manifested in service, or is otherwise related to service, including herbicide exposure. Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply. Accordingly the Board concludes that service connection for a heart disorder is not warranted.


ORDER

Service connection for a heart disorder, to include as due to herbicide exposure, is denied. 



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


